Citation Nr: 1010549	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand injury.

2.  Entitlement to service connection for a disability 
manifested by numbness of the face, shoulders, arms, and 
chest.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1984 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

A travel board hearing was held before Veterans Law Judge 
John Ormond in January 2007. Another travel board hearing was 
held before Veterans Law Judge Michelle Kane in June 2009.  
Transcripts of both hearings have been associated with the 
claims file.

VA regulations provide that the Veterans Law Judge who 
conducts a hearing in a claim must participate in making the 
final determination of the claim.  38 C.F.R. § 20.707 (2009). 
As the Veteran has testified before two different Veterans 
Law Judges in connection with the issues now on appeal, this 
case has been assigned to a panel of three Veterans Law 
Judges, which includes the two Veterans Law Judges who 
conducted the Board hearings.

The case was remanded by the Board in May 2007 for additional 
development, and in March 2009 to afford the Veteran another 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The case was initially remanded in May 2007 to afford the 
Veteran VA examinations to determine the current nature and 
etiology of a disorder manifested by numbness of the face, 
shoulders, arms, and chest; and for a right shoulder 
disability.  Additionally, the Veteran was to have been 
scheduled for a VA psychiatric examination to assess findings 
involving a functional (rather than a physiological or 
structural) disorder.  The Veteran's examinations were 
cancelled in March 2008 due to the Veteran's concerns that 
the information contained in his claims file was not his, but 
that of another veteran.  As discussed at his hearing in June 
2009, the Board's 2007 Remand unfortunately contained errors 
identifying the Veteran as suffering from schizophrenia when 
that is not, in fact, the case here.  

At his hearing in June 2009, the Veteran expressed his 
willingness to report for new examinations and provided good 
cause for the failure to report for the previously scheduled 
examinations.  Although the Board regrets causing further 
delay in the Veteran's case, the Board finds that another 
remand is necessary to afford the Veteran examinations to 
determine whether his claimed disabilities are related to his 
military service.

Additionally, although the Board's May 2007 remand did not 
include instructions to afford the Veteran an examination to 
determine whether he has residuals of dental trauma, the 
Board finds that an examination for that claim is necessary.  
This is so in light of evidence indicating that the Veteran 
had post-service dental treatment within one year after 
service, the Veteran's competent testimony about suffering 
dental trauma while in the 1986 motor vehicle accident, and 
evidence that the Veteran is currently treated for dental 
problems.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4) (2009).

The Veteran testified that following the in-service motor 
vehicle accident, he was hospitalized at Cherry Point 
Hospital, then treated at Camp Lejeune.  In 2005, the Veteran 
requested these records, and the response from Camp Lejeune 
was that all records had been forwarded to the National 
Personnel Records Center (NPRC).  In 2006, the RO obtained 
records from the NPRC regarding the Veteran's treatment at 
Camp Lejeune, but the NPRC indicated that no records were 
found for hospitalization at Cherry Point.  However, the 
request to NPRC only listed a May 1986 period of 
hospitalization, while the Veteran's testimony was that he 
was first hospitalized in April 1986.  Since it is possible 
the parameters of the request failed to produce documents 
that exist, the Board believes another request concerning 
hospitalization at Cherry Point should be made. 

At his 2009 hearing, the Veteran and his representative 
requested that records for dental treatment received at the 
Saginaw VA medical facility be requested from the Federal 
Records Center.  However, the March 2005 response to the 
records request from Saginaw did not indicate that the dental 
treatment records had been retired, but that they had been 
destroyed.  Since this response indicates it would be futile 
to request the records from the Federal Records Center, no 
further action will be taken at this time. 

The Board also notes that the March 2007 remand instructed 
the RO to obtain records related to a post-service car 
accident.  Review of the claims file reveals that the Veteran 
submitted statements and medical records with regards to the 
accident.  The Board finds that the May 2007 remand with 
regard to obtaining those records has been complied with and 
no further action is necessary.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:
		
1.  The RO should request from the 
National Personnel Records Center (NPRC) 
the in-patient hospitalization records 
from Cherry Point for hospitalization from 
(a) April 2 - April 10, 1986, and (b) May 
7 - May 13, 1986.

2.  Only after obtaining the records 
described above or reaching a conclusion 
that the records do not exist, the RO 
should then schedule the Veteran for the 
following examinations:  

a)  A neurological/joints examination to 
assess the current nature and etiology of 
a disorder manifested by numbness of the 
face, shoulders, arms, and chest; and for 
a right shoulder disability.  All 
indicated tests and studies (including x-
rays, MRIs, and electrodiagnostic studies) 
should be accomplished and the findings 
then reported in detail.  The examiner 
should discuss the Veteran's March 1986 
motor vehicle accident and the May 1986 
truck hood injury, including whether a 
diagnosed disability is related (that is, 
caused or aggravated) by those injuries, 
or to any service-connected disability 
(i.e. thoracic back strain).

b)  A muscle examination to determine if 
the Veteran has residuals of a left hand 
injury.  All indicated tests and studies 
(including x-rays, MRIs, and 
electrodiagnostic studies) should be 
accomplished and the findings then 
reported in detail.  The examiner should 
discuss the Veteran's March 1986 motor 
vehicle accident and the May 1986 truck 
hood injury, including whether any 
diagnosed disability is related (that is, 
caused or aggravated) by those injuries.

c)  A psychiatric examination to assess 
findings involving a functional (rather 
than a physiological or structural) 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.

d)  A dental examination to determine if 
he has residuals of dental trauma.  The 
examiner should discuss the Veteran's 
March 1986 motor vehicle accident, 
including whether any diagnosed residuals 
of dental trauma are related (that is, 
caused or aggravated) by that injury.  All 
indicated tests and studies (including x-
rays) should be accomplished and the 
findings then reported in detail.

The claims folder and a copy of this 
decision must be reviewed by the examiners 
and the examiners should provide a 
complete rationale for any opinion given 
without resorting to speculation.  The 
examiners should specifically identify 
that they have reviewed the claims file 
and medical records.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  The RO should then readjudicate the 
Veteran's claims.  If any claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________
_
MICHELLE L. KANE.
Veterans Law Judge 
Board of Veterans' Appeals

_____________________________
_
JOHN E. ORMOND, JR
Veterans Law Judge 
Board of Veterans' Appeals



______________________________
ROBERT E. SULLIVAN
Veterans Law Judge 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


